Callahan, J.,
dissenting. The purpose of a summary process action is to enable a landlord to recover possession of leased premises from a tenant. Jefferson Garden Associates v. Greene, 202 Conn. 128, 143, 520 A.2d 173 (1987).
That purpose has been achieved here by the voluntary abandonment of the leased premises by the defendants during the course of these appellate proceedings while a stay of execution was in effect. It would appear, therefore, that this appeal is moot. New Haven v. Konstandinidis, 29 Conn. App. 139, 141, 612 A.2d 822 (1992); Yankee Sailing Co. v. Yankee Harbor Marina, Inc., 5 Conn. App. 153, 156-57, 497 A.2d 93 (1985); see Carson v. Pierce, 726 F.2d 411, 412 (8th Cir. 1984).
The majority has determined, however, that solely because the judgment of eviction for nonpayment of rent may have “potentially prejudicial collateral consequences” for the defendants, the appeal is not moot. I disagree. Ostensibly competent adults, represented by counsel, should not be able to disavow the predictable consequences of their voluntary actions simply because it is to their advantage to do so. Moreover, the majority opinion sets a dangerous precedent. Presumably, now a delinquent tenant will be able to vacate leased premises during any stage of a summary process proceeding and yet continue to defend in view of the fact that every such proceeding has “potentially *771prejudicial collateral consequences” in the form, for example, of poor credit ratings and negative references.
I would dismiss the appeal as moot. Sadlowski v. Manchester, 206 Conn. 579, 583, 538 A.2d 1052 (1988).